Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are not persuasive.  
Applicant argues that Lockhart III in view of Cook fail to disclose “data includes one or more characteristics indicative of a method to obtain the data, the one or more characteristics identified based on the data”.

Applicant argues that the specification for example includes an attack method or script or other malicious executable.  Examiner asserts that these limitations are not in the claim language and that the Examiner must give the claims a broad but reasonable interpretation.
In the instant example the claim states a characteristic “indicative of” a method ”used to obtain the data”
Examiner has relied upon Cook which gives a plurality of characteristics which indicate that a breach has been made.  Examiner interprets this as a “method” to “obtain” data.  Furthermore, Cook teaches characteristics/attributes including a breach data, code indicating how the data was lost or stolen.  Examiner asserts that this interpretation meets the claims as recited, and that the characteristics are based on the data.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart III US 10,268,840 in view of Cook US 2017/0161746


As per claim 1. Lockhart III teaches A computer implemented method to detect a data breach in a network-connected computing system comprising: generating, at a trusted secure computing device, a copy of data distributed across a network; accessing, by the trusted secure computing device, sensitive information for the network-connected computer system and searching for at least part of the sensitive information in the generated copy of the data; and in response to an identification of sensitive information in the generated copy of the data identifying the sensitive information as compromised sensitive information. (Column 2 lines 5-46; Column 6 lines 1-44Column 7 lines 18-31; Column 8 lines 46-65)  (Lockhart teaches that customers have data 

Cook teaches the generated copy of the data includes one or more characteristics indicative of a method to obtain the data based on the data [0023][0025][0029]  (Cook teaches a plethora of characteristics including PII data, data breach date, volume, code how the data was lost, location, event, etc)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the data of Cook with the system of Lockhart because it makes the system more efficient.  
As per claim 7. Lockhart III teaches A computer system comprising: a processor and memory storing computer program code for detecting a data breach in a network-connected computing system by: generating, at a trusted secure computing device, a copy of data distributed across a network; accessing, by the trusted secure computing device, sensitive information for the network-connected computer system and searching for at least part of the sensitive information in the generated copy of the data; and in response to an identification of sensitive information in the generated copy of the data, identifying the sensitive information as compromised sensitive information. (Lockhart teaches that customers have data breaches of PII information, which is considered compromised, and use a PII exchange system to search the web for the compromised PII data, and if said data is found notifying administrators/authorities)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart III US 10,268,840 in view of Cook US 2017/0161746 in view of Mehta US 10,523,686


It would have been obvious to one of ordinary skill in the art to use the invalidation of Mehta with Lockhart III because it increases security.
As per claim 3. Mehta teaches The method of claim 1, wherein the compromised sensitive information is associated with one or more computing services for generating, accessing or processing the sensitive information, and further in response to the identification of sensitive information implementing protective measures in respect of the one or more computing services. (Column 2 lines 47-55; Column 4 lines 12-40; Column 5 lines 1-25)  (teaches compromised credentials that are then invalidated; users are required to reset and change passwords)
As per claim 4. Mehta teaches The method of claim 1, wherein the sensitive information includes one or more of: at least part of an authentication credential; an access token; a certificate; a key; or an authorization data item. (Column 2 lines 47-55; Column 4 lines 12-40; Column 5 lines 1-25)  (teaches compromised credentials that are then invalidated; users are required to reset and change passwords)
As per claim 5. Mehta The method of claim 1, wherein the compromised sensitive information 
Claims 2-5,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart III US 10,268,840 in view of Cook US 2017/0161746 in view of Mehta US 10,523,686 in view of Subramaniam US 2010/0121872
As per claim 6. Subramaniam teaches The method of claim 1, wherein the trusted secure computing device is disconnected from the network when accessing the sensitive information. [0015]  (teaches doing sensitive processes after disconnecting from network)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the disconnection of Subramaniam with the prior art because it increases security.







Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439